491 Pa. 416 (1980)
421 A.2d 206
COMMONWEALTH of Pennsylvania, Appellee,
v.
Edward BOERNER, Appellant.
Supreme Court of Pennsylvania.
Argued September 26, 1980.
Decided November 3, 1980.
*417 Andrew J. Achman, Joseph M. Ludwig, Ludwig & Achman, Pittsburgh, for appellant.
Robert E. Colville, Dist. Atty., Robert L. Eberhardt, Deputy Dist. Atty., Kathryn L. Simpson, Asst. Dist. Atty., Pittsburgh, for appellee.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted, 268 Pa.Super. 168, 407 A.2d 883.